Citation Nr: 0428450	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  04-11 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for 
posterior tibial tendonitis of the right foot.

2.  Entitlement to a rating greater than 20 percent for 
residuals of a left ankle tri-malleolar fracture.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to July 
1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied increased ratings for posterior tibial 
tendonitis of the right foot and for residuals of a left 
ankle tri-malleolar fracture.  The veteran filed a notice of 
disagreement (NOD) in February 2003.  The RO issued a 
statement of the case (SOC) in March 2004, awarding the 
veteran an increase in the rating for his  posterior tibial 
tendonitis of the right foot, to 30 percent.  Inasmuch as a 
higher evaluation is available for each condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, both claims remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The veteran filed a substantive 
appeal in April 2004.  

For the reason expressed below, the matters on appeal are  
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In his substantive appeal, VA Form 9, received in December 
2002, the veteran acknowledged his desire for a personal 
hearing before Veterans Law Judge (VLJ) at the RO (Travel 
Board hearing).  In August 2004, he indicated that he would 
accept a videoconference hearing between the RO and the Board 
in lieu of a personal hearing before a VLJ at the RO.  He was 
scheduled for such a hearing in October 2004.  However, in 
September 2004, he submitted a statement declining the 
scheduled videoconference hearing and again requesting a 
personal hearing before a VLJ.  

The veteran has acknowledged his desire for a personal 
hearing before a VLJ at the RO.  Because no such hearing has 
been held, and to ensure full compliance with due process 
requirements, these matters are hereby  REMANDED to the RO 
for the following action:

The RO should schedule the veteran for a 
Travel Board hearing  in accordance with 
his request for such a hearing.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 20002, only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




